673 S.E.2d 360 (2009)
Patsy MICHAEL, individually and as Administrator of the Estate of David Gwean Michael, deceased; and Meredith T. Michael, individually and as Administrator of the Estate of Christopher Robert Michael, deceased
v.
HUFFMAN OIL COMPANY, INC., City of Burlington, North Carolina; Arcadis FPS, Inc., formerly doing business as Finkbeiner, Pettis & Strout, Inc.; and Paul Howard Construction Company, Inc.
No. 325P08.
Supreme Court of North Carolina.
February 5, 2009.
C. Hamilton Jarrett, Raleigh, for Michael.
Thomas N. Griffin, III, John E. Grupp, Charlotte, for Arcadis FPS, Inc.
Patrick H. Flanagan, Ryan D. Bolick, Charlotte, Melody J. Cannady, for City of Burlington.
Prior report: ___ N.C.App. ___, 661 S.E.2d 1.

ORDER
Upon consideration of the petition filed on the 8th day of July 2008 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th day of February 2009."